321 S.W.3d 387 (2010)
STATE of Missouri, Respondent,
v.
Stephanie RIDDLE, Appellant.
No. WD 71096.
Missouri Court of Appeals, Western District.
July 27, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 31, 2010.
Application for Transfer Denied October 26, 2010.
John P. O'Connor and Daniel J. Lobdell, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JOSEPH M. ELLIS, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
This is an appeal from a judgment of conviction following a jury trial in the Circuit Court of Platte County ("trial court"). Appellant Stephanie Riddle was convicted of one count of receiving stolen property with a value exceeding $500. § 570.080, RSMo 2000. She was sentenced to 120 days in the county jail and ordered to pay a $4,000 fine. We affirm the judgment of the trial court. Rule 30.25(b).